If the plaintiffs as members of a bridge committee can be considered public officers they can recover only the salary incident to the office. If, however, they are to be considered agents or employees of the town they can recover only such compensation as the town has expressly or by implication agreed to pay. Both propositions are questions of fact. In the absence of a finding or agreement favorable to the plaintiffs upon one of these propositions, no liability is shown, and it is unnecessary to determine whether the plaintiffs were public officers or mere employees of the town.
Judgment for the defendant.
All concurred.